DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 
Status of the Claims
	Claims 1-7 are pending in the application.
	Claims 2-3 and 5-7 were previously withdrawn from current consideration as being drawn to a non-elected species.
	Claims 1 and 4 remain under current consideration by the Examiner.
	In the response filed 16 May 2022, claim 1 was amended.  These amendments have been entered. 

Drawings
The drawings were received on 16 May 2022.  These drawings are acceptable.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 1:  Claim 1 recites the limitation “further wherein one of the retainer cap and the dowel pin are tack welded to further increase the tolerance between the dowel pin and the retainer cap.”  It is not clear from this limitation to which element the retainer cap/dowel pin is to be tack welded.  Is the retainer cap/dowel pin tack welded to the drive pin?  To one another?  To some other element?
	For examination purposes for this Office Action only, the Examiner will interpret this limitation to mean that the retainer cap/dowel pin may be tack welded to any other element.  Clarification and correction are required. 
Re Claim 4:  This claim is considered indefinite because it depends from indefinite claim 1.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.



Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “chain” (see the preamble of claim 1) is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Crystal (US Patent Application Publication 2016/0032722) in view of Wojcik (US Patent 4,130,369).
	Re Claim 1, as best understood by the Examiner:  Crystal discloses a retention system (see Figs. 18A-18D) for the drive pin of a chain wherein said retention system comprises:
a drive pin (840) having a pin head (842) disposed at a first end and a fastener end (844) at the opposite end, wherein the fastener end defines two drive pin (see the openings at fastener end 844 in Fig. 16) holes aligned along a diameter of said drive pin; 
a retainer cap (850) positioned over and receiving the fastener end (844) of said drive pin, said retainer cap defining two retainer pin holes (see the opposing openings in cap 850 in Fig. 17) aligned with the drive pin holes 
and a locking mechanism (880) for securing said retainer cap (850) to said drive pin, said locking mechanism comprising a dowel pin (880) pressed with force (Examiner notes that no particular amount of “force” is require by this limitation and thus any amount of force to insert the dowel pin in to the aligned holes would read on this limitation) through the retainer pin holes of said retainer cap and the drive pin holes of said drive pin to increase the tolerance between the dowel pin and64363813.vlFirst Named InventorClayton A. CrystalAppln. No.16/117,926 Page: 5said retainer cap.

Crystal fails to disclose wherein one of the retainer cap and the dowel pin are tack welded to further increase the tolerance between the dowel pin and the retainer cap.
Wojcik teaches the use of a retention system comprising two members (10, 12) held together by a dowel pin (15), and further wherein the dowel pin is tack welded to one (“the end of extension 16 of dowel pin 14 may be tack welded to member 10 in several locations”; see Col. 2 lines 22-24 and Fig. 1) or both (“If both members have through holes therein, extensions on both ends of the dowel pins will be crimped into grooves in the holes in the members 10 and 12 as in FIG. 2 and tack welding may be employed as in FIG. 1.”; see Col. 2 lines 44-48) members, for the purpose of more permanently securing the members together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Crystal such that one of the retainer cap and the dowel pin are tack welded (for example, to each other and/or to the drive pin) to further increase the tolerance between the dowel pin and the retainer cap, as taught by Wojcik, for the purpose of more permanently securing the members together.
Re Claim 4:  Crystal discloses a retention system wherein said locking mechanism further comprises a c-shaped ring (882; Fig. 18B), further wherein said dowel pin (880; Fig. 18D) having at least one notch that is capable of being secured by the c-shaped ring (882) that closes around said notch.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kasim (US Patent 5,865,557) in view of Gibbins (US Patent Application Publication 2006/0255653).
Re Claim 1, as best understood by the Examiner:  Kasim discloses a retention system (see Figs. 3-6) for the drive pin of a chain wherein said retention system comprises:
a drive pin (28) having a pin head (at 29b) disposed at a first end and a fastener end (29a) at the opposite end, wherein the fastener end defines two drive pin (see the holes in Fig. 6) holes aligned along a diameter of said drive pin; 
a retainer cap (34) positioned over and receiving the fastener end (29a) of the drive pin (28), said retainer cap defining two retainer pin holes (defined at notches 36) aligned with the drive pin holes 
and a locking mechanism (44) for securing said retainer cap (34) to said drive pin (28), said locking mechanism comprising a dowel pin (44) pressed with force (Examiner notes that no particular amount of “force” is require by this limitation and thus any amount of force to insert the dowel pin in to the aligned holes would read on this limitation) through the retainer pin holes of said retainer cap and the drive pin holes of said drive pin to increase the tolerance between the dowel pin and64363813.vlFirst Named InventorClayton A. CrystalAppln. No.16/117,926 Page: 5said retainer cap.

Kasim fails to disclose wherein one of the retainer cap and the dowel pin are tack welded to further increase the tolerance between the dowel pin and the retainer cap.  Examiner notes that Kasim does disclose that the retainer cap (34) is welded (“Permanently affixed to the clevis 26 (by, e.g., welding or integral casting) is a first boss 34”; see Col. 4 lines 29-30) to the clevis (26), but does not specify that it is “tack welded”.
Gibbins teaches the use of a retention system (see Figs. 1-5c) comprising a pin member (11), a retainer member (14a), and a locking mechanism (24) for securing the retainer member (14a) to the pin member (11), and further wherein the retainer member (12a) is tack welded (Where necessary, the sacrificial part 14a is welded, preferably tack welded, to the inner side 70 of the rim 64.”; see parag. [0144]) to another member (4), for the purpose of more permanently securing the retainer member to the other member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Crystal such that one of the retainer cap and the dowel pin are tack welded (for example, the retainer cap 34 tack welded to the clevis 26) to further increase the tolerance between the dowel pin and the retainer cap, as taught by Gibbins, for the purpose of more permanently securing the members together.
Re Claim 4:  Kasim discloses a retention system wherein said locking mechanism further comprises a c-shaped ring (for example, as shown for retaining ring 42 in Fig. 6), further wherein said dowel pin (44) having at least one notch (46; Fig. 5) that is capable of being secured by the c-shaped ring (882) that closes around said notch.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Silva (US Patent 7,448,823) in view of Wojcik (US Patent 4,130,369).
	Re Claim 1, as best understood by the Examiner:  Silva discloses a retention system (see Figs. 18A-18D) for the drive pin of a chain wherein said retention system comprises:
a drive pin (40) having a pin head (60) disposed at a first end and a fastener end (42) at the opposite end, wherein the fastener end defines two drive pin (at locking recess 58) holes aligned along a diameter of said drive pin; 
a retainer cap (22) positioned over and receiving the fastener end of said drive pin, said retainer cap defining two retainer pin holes (30) aligned with the drive pin holes 
and a locking mechanism (32) for securing said retainer cap (22) to said drive pin, said locking mechanism comprising a dowel pin (32) pressed with force (Examiner notes that no particular amount of “force” is require by this limitation and thus any amount of force to insert the dowel pin in to the aligned holes would read on this limitation) through the retainer pin holes of said retainer cap and the drive pin holes of said drive pin to increase the tolerance between the dowel pin and64363813.vlFirst Named InventorClayton A. CrystalAppln. No.16/117,926 Page: 5said retainer cap.

Silva fails to disclose wherein one of the retainer cap and the dowel pin are tack welded to further increase the tolerance between the dowel pin and the retainer cap. Examiner notes that Silva does disclose that the retainer cap (22) is welded (“Receiver 22 is aligned with shackle left aperture 18 and coupled to the outside of shackle body 12 with weld 34 or other conventional coupling means as are known in the art.”; see Col. 4 lines 29-30) to the shackle (12), but does not specify that it is “tack welded”.
Wojcik teaches the use of a retention system comprising two members (10, 12) held together by a dowel pin (15), and further wherein the dowel pin is tack welded to one (“the end of extension 16 of dowel pin 14 may be tack welded to member 10 in several locations”; see Col. 2 lines 22-24 and Fig. 1) or both (“If both members have through holes therein, extensions on both ends of the dowel pins will be crimped into grooves in the holes in the members 10 and 12 as in FIG. 2 and tack welding may be employed as in FIG. 1.”; see Col. 2 lines 44-48) members, for the purpose of more permanently securing the members together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Silva such that one of the retainer cap and the dowel pin are tack welded (for example, to each other and/or to the drive pin and/or the retainer cap 22 to the shackle 12) to further increase the tolerance between the dowel pin and the retainer cap, as taught by Wojcik, for the purpose of more permanently securing the members together.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Silva (US Patent 7,448,823) in view of Wojcik (US Patent 4,130,369), as applied to claim 1 above, and further in view of Krekeler (US Patent 3,888,133).
Re Claim 4:  Silva, as modified in view of Wojcik for claim 1 above, discloses a retention system significantly as claimed except it does not explicitly disclose said locking mechanism further comprises a c-shaped ring, further wherein said dowel pin having at least one notch that is capable of being secured by the c-shaped ring that closes around said notch.
	Krekeler teaches the use of a retention system comprising a locking mechanism (see Figs. 3-5) comprising a dowel pin (25), and further the locking mechanism further comprises a c-shaped ring (41), further wherein said dowel pin (25) having at least one notch (26) that is capable of being secured by the c-shaped ring that closes around said notch, for the purpose of securely locking the dowel pin in place.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Silva such that the  locking mechanism further comprises a c-shaped ring, further wherein said dowel pin having at least one notch that is capable of being secured by the c-shaped ring that closes around said notch, as taught by Krekeler, for the purpose of securely locking the dowel pin in place.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s arguments related to the prior art rejections have merely stated that the references fail to disclose each and every limitation of amended claim 1; however, the arguments do not address the specific limitations that are believed to patentably distinguish over the prior art, nor do they address potential obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678